Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

	Priority
	The claims receive a priority date of 03/19/2021 because this CIP filed on that date is the first priority document to contain written description support for primer with endonuclease enzyme cleavage site.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Johns Hopkins (Comparison of National RT-PCR Primers, Probes, and Protocols for SARS-CoV-2 Diagnostics, avail at https://www.centerforhealthsecurity.org/resources/COVID-19/COVID-19-fact-sheets/200410-RT-PCR.pdf, 04/13/2020) as evidenced by WHO (In-House Assays, available at https://www.who.int/docs/default-source/coronaviruse/whoinhouseassays.pdf, 03/15/2020), in view of James et al., COVID-19 Infection Diagnosis: Potential Impact of Isothermal Amplification Technology to Reduce Community Transmission of SARS-CoV-2, Diagnostics (Basel), 2020 Jun 11;10(6):399. doi: 10.3390/diagnostics10060399 and PIEPENBURG (US 2016/0097090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar TwistAmp Nfo RPA technique to detect SARS-CoV-2 N gene using SEQ ID NOS: 1, 16 and 17 as suggested by the prior art with a reasonable expectation of success.
As to claims 1 and 4-5, Johns Hopkins teaches a primer pair for RPA detection of SARS-CoV-2, wherein at least one primer in the primer pair comprises nucleocapsid gene (N gene).  Johns Hopkins teaches 
Primers are small fragments of single-stranded DNA designed to bind specifically to a single region in the genome to allow for precise amplification of the diagnostic target area. Probes bind to the target area and give off a fluorescent signal as amplification of that area increases. This fluorescent signal is then read by the quantitative real-time PCR machine where the reaction is occurring to give a diagnostic read-out. Molecular scientists use many different tools to design the most appropriate primers to create functional diagnostic targets. While there are many different protocols for reverse transcriptase polymerase chain reaction (RT-PCR) diagnostic testing for SARS-CoV-2, the causative agent of COVID-19 disease, they are not all designed to target the same segments of the genome (see Figure 1).Many nationally used RT-PCR protocols target the nucleocapsid phosphoprotein (N protein) of SARS-CoV-2. This is because, 
The N region genome map in Figure 2 below includes primers from 5 institutions that had at least 1 target within the N protein. As such, this is not an exhaustive look at all primers in use for RT-PCR diagnostics of COVID-19; however, it does illustrate the variability in the primer selection process between different institutions, even when creating primers for the same genomic region of the same virus

(pg. 1).  Figure 2 shows the following primer sequences from the prior art, along with boxed (annotated) sequences of instant SEQ ID NOS: 1, 16 and 17:

    PNG
    media_image1.png
    616
    967
    media_image1.png
    Greyscale

WHO evidences that the N gene assays of Johns Hopkins (US CDC) were available at least by 01/24/2020 (pgs. 6-7) such that even if the priority date of the instant claims is 03/19/2020 (filing of parent 16/823522), yet the Johns Hopkins and WHO prior art still applies.  Thus, Johns Hopkins teaches almost identical primer sequences as instant SEQ ID NOS: 1, 6 and 16, and provides motivation to design other primers to the same N1 region to yield instant SEQ ID NO: 17.

	However, James explicitly suggests to use RPA with Nfo to detect SARS-CoV-2 using familiar TwistAmp Nfo kits.  James teaches 
The amplification of nucleic acids using RPA is faster than LAMP, at 37 °C or less [51]. RPA employs recombinase proteins that forms a complex with primers that scan for homologous sequences and unwind double stranded template (Figure 4) [28,43]. The amplified products can either be monitored in real time or sandwiched on a lateral flow strip, and the two commonly used detection systems are possible with unique probes which are the same in design except for internal modifications (Figure 5) [28]. Usually, the test design by the diagnostic developer determines the choice of probe; the exo probe is used for real-time monitoring, while nfo is suitable for lateral flow strip. The recombinase proteins and monitoring devices (including lateral flow strips) are commercially available from companies like TwistDx, Cambridge, UK. Hence, the developer only needs to design and screen primers and probe that targets pathogen of choice. Interestingly, PCR primers could also be adopted for RPA assay development, unlike LAMP primers. To date, no study has been demonstrated using this technology for COVID-19 diagnosis, but RPA has been deployed during the last Ebola virus outbreak that was declared as a global public health epidemic by WHO [52]

    PNG
    media_image2.png
    769
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    920
    732
    media_image3.png
    Greyscale


(pg. 6 and Figs. 4-5).  In other words, James provides explicit and strong motivation to apply RPA using nfo primers along with lateral flow detection (with running buffer) to detect SARS-CoV-2 because “[t]he recombinase proteins and monitoring devices (including lateral flow strips) are commercially available from companies like TwistDx, Cambridge, UK,” “[h]ence, the developer only needs to design and screen primers and probe that targets pathogen of choice.”
	PIEPENBURG is further evidence that nfo-based primer design and running buffers for lateral flow detection in RPA were very well-known.  PEIPENBURG teaches 

    PNG
    media_image4.png
    625
    947
    media_image4.png
    Greyscale

PIEPENBURG also evidences that the nfo RPA assay was well-known even before 03/19/2020 (filing of parent 16/823522).  Thus, applying the nfo primer design of the prior art to the N gene region of the prior art yields the nfo primer of SEQ ID NO: 16.
	PIEPENBURG also teaches running buffer for lateral flow assays (para. 0107, 0135).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LFA and nfo RPA techniques to the SARS-CoV-2 N gene detection techniques of the prior art as explicitly suggested by the prior art to detect SARS-CoV-2 with a reasonable expectation of success.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Johns Hopkins (Comparison of National RT-PCR Primers, Probes, and Protocols for SARS-CoV-2 Diagnostics, avail at https://www.centerforhealthsecurity.org/resources/COVID-19/COVID-19-fact-sheets/200410-RT-PCR.pdf, 04/13/2020) as evidenced by WHO (In-House Assays, available at https://www.who.int/docs/default-source/coronaviruse/whoinhouseassays.pdf, 03/15/2020, in view of James et al., COVID-19 Infection Diagnosis: Potential Impact of Isothermal Amplification Technology to Reduce Community Transmission of SARS-CoV-2, Diagnostics (Basel), 2020 Jun 11;10(6):399. doi: 10.3390/diagnostics10060399 and PIEPENBURG (US 2016/0097090) and TwistDx, TwistAmp® DNA Amplification Kits Combined Instruction Manual, 12/31/2016 as evidenced by ThermoFisher, PBS - Phosphate-Buffered Saline (10X) pH 7.4, RNase-free, avail at https://www.thermofisher.com/order/catalog/product/AM9624, accessed 11/19/2021, in further view of Jauset-Rubio et al, (Ultrasensitive, rapid and inexpensive detection of DNA using paper based lateral flow assay, November 2016Scientific Reports 6(1):37732).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar tailed RPA primers to the labeled-primer  and nfo-primer RPA technique of the prior art to detect SARS-CoV-2 with greater efficiency with a reasonable expectation of success.
Johns Hopkins as evidenced by WHO, in view of James and PIEPENBURG teach the elements of the RPA LFA technique of claims 1-8 as explained above.
As to claims 15-16, PIEPENBURG and TwistDX also teach that RPA nfo running buffer is TBST (PEIPENBURG, paras. 0106, 0135; TwistDX, pg. 75).  TBST contains NaCl (ThermoFisher, pg. 2).  Furthermore, RPA nfo reactions contain magnesium acetate (TwistDX, pgs. 72-74, 77-78).  Thus, when “1 ul of the reaction was diluted with 5ul of PBS/3% Tween-20, and applied to the sample pad of a commercial lateral flow test strip from Milenia using 100 ul of PBS/3% Tween-20” in PIEPENBURG, the PBST then contains magnesium acetate.
Johns Hopkins as evidenced by WHO, in view of James and PIEPENBURG do not explicitly teach tailed primers.
However, Jauset-Rubio demonstrates that tailed primer in RPA (Fig. 1) were a known option to “obviate[] the need for hapten labelling and consequent use of capture and reporter antibodies, whilst also avoiding the need for any post-amplification processing for the generation of single stranded DNA, thus presenting an assay that can facilely find application at the point of need” (Abstract).  Jauset-Rubio also teaches it is “[s]ensitive, specific, rapid, inexpensive and easy-to-use” (Abstract; see also Table 2).   In fact, Jauset-Rubio teaches tail sequence comprising the same sequences as instant SEQ ID NO: 6 (TTTTCCCAGTCAGA) with spacer C3 in Table 3.  SEQ ID NO: 6 
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar tailed primer RPA to the RPA of the prior art to increase reaction efficiency with a reasonable expectation of success.

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Johns Hopkins (Comparison of National RT-PCR Primers, Probes, and Protocols for SARS-CoV-2 Diagnostics, avail at https://www.centerforhealthsecurity.org/resources/COVID-19/COVID-19-fact-sheets/200410-RT-PCR.pdf, 04/13/2020) as evidenced by WHO (In-House Assays, available at https://www.who.int/docs/default-source/coronaviruse/whoinhouseassays.pdf, 03/15/2020, in view of James et al., COVID-19 Infection Diagnosis: Potential Impact of Isothermal Amplification Technology to Reduce Community Transmission of SARS-CoV-2, Diagnostics (Basel), 2020 Jun 11;10(6):399. doi: 10.3390/diagnostics10060399 and PIEPENBURG (US 2016/0097090), in further view of BISHOP (US 2019/0134637).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar chitosan filter paper to the LFA of the prior art to further clean nucleic acids as suggested by the prior art with a reasonable expectation of success.

Johns Hopkins as evidenced by WHO, in view of James and PIEPENBURG do not explicitly teach LFA with chitosan filter paper.
However, chitosan was a well-known option for filtering nucleic acids on LFA regularly used with success.  For example, BISHOP teaches a receiving element of an LFA comprising chitosan filter for purifying nucleic acid (paras. 0011-12, 0157, 0238-40, Examples, Fig. 48).  Thus, a skilled artisan would have been motivated to apply chitosan filter for purifying nucleic acid to the LFA of the prior art to further purify nucleic acids with a reasonable expectation of success.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar chitosan filter paper to the LFA of the prior art to further clean nucleic acids as suggested by the prior art with a reasonable expectation of success.
Response to Arguments
The Office maintains the obviousness rejections because Applicants fail to convince the Office of error as to the prima facie case obviousness, and fail to provide secondary evidence of non-obviousness as to the claimed primer.  Applicants argue that RPA primers are different from PCR primers; thus it is not obvious to target the same region as claimed and found in the prior art using RPA.  This is unconvincing.  The prior art cited demonstrates that a skilled artisan would have been motivated to target the same region as targeted by the instant claims using familiar amplification techniques.  RPA is one of the most familiar amplification techniques.  In fact, as see e.g. PIEPENBURG; TwistDX; Jauset-Rubio).  A skilled artisan would have been more that capable of applying RPA primer design to target regions of interest from the prior art (see e.g. Johns Hopkins; James; WHO).  Thus, Applicants’ arguments fail to convince the Office of error.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. Patent No. US 10,689,716.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Conflicting claims 1-17 teach:
1. A kit for the detection Coronavirus polynucleotides in a biological sample comprising
(a) a primer pair, wherein at least one primer of the primer pair comprises the sequence of SEQ ID NO: 1, wherein at least one of the primers of the primer pair is modified with an internal spacer or detectable label; and
wherein (a) is capable of detecting Coronavirus polynucleotides, if present, in the sample by recombinase polymerase amplification (RPA).
2. The kit of claim 1, further comprising a running buffer.
3. The kit of claim 1 or claim 2, further comprising a test strip.
4. The kit of claim 1, wherein the Coronavirus polynucleotide is a polynucleotide from SARS-CoV-2, CoV-229E, CoV-NL63, CoV-OC43, CoV-HKU1, SARS or MERS.
5. The kit of claim 1, wherein Coronavirus polynucleotide is a polynucleotide from SARS-CoV-2.
6. The kit of claim 1, wherein the primer pair comprises the nucleotide sequence set forth in SEQ ID NOs: 5 and 6.

8. The kit of claim 1, wherein the primer pair comprises the nucleotide sequence set forth in SEQ ID NOs: 4 and 5.
9. The kit of claim 3, wherein the test strip comprises filter paper.
10. The kit of claim 3, wherein the test strip comprises chitosan.
11. A method for detecting Coronavirus polynucleotides in a biological sample comprising:
(a) an amplifying step comprising adding the biological sample to a vessel containing a primer pair that is capable of amplifying Corona virus polynucleotides, if present, in the biological sample, wherein at least one primer of the primer pair comprises the sequence of SEQ ID NO: 1,
(b) combining the single-stranded amplified product with a running buffer comprising a capture probe that is capable of detecting the single-stranded amplified product to form a mixture, and incubating the mixture for a period of time in the vessel; and,
(c) a detecting step comprising wicking the mixture into a test strip and visually detecting the capture probe on the test strip.
12. A method for detecting Coronavirus polynucleotides in a biological sample comprising:
(a) an amplifying step comprising adding the biological sample to a vessel containing a primer pair that is capable of amplifying Coronavirus polynucleotides, if present, in the biological sample, wherein at least one primer of the primer pair comprises the sequence of SEQ ID NO: 1,
(b) digesting amplified Coronavirus polynucleotides in the vessel into a single-stranded amplified product before the combing step;
(c) combining the single-stranded amplified product with a running buffer comprising a capture probe that is capable of detecting the single-stranded amplified product to form a mixture, and incubating the mixture for a period of time in the vessel; and,
(d) a detecting step comprising wicking the mixture into a test strip and visually detecting the capture probe on the test strip.
13. The method of claim 12, wherein the digesting step comprises adding an exonuclease to the vessel before the detecting step.
14. The method of claim 13, wherein the exonuclease is lambda exonuclease.
15. The method of claim 11, wherein the amplifying step does not comprise incubating the mixture at a temperature greater than about 37° C.
16. The method of claim 11, wherein the amplifying step comprises incubating the mixture for about 10 minutes to about 2 hours.
17. The method of claim 11, wherein the amplifying step and/or the detecting step is performed without additional instrumentation.

Instant claims 1-12 teach:
1. A kit for the detection Coronavirus polynucleotides in a biological sample
comprising: a primer pair, wherein at least one primer in the primer pair comprises the sequence set forth in SEQ ID NO: 1, wherein the nucleotide set forth in SEQ ID NO: 1 is modified with a detectable label or an endonuclease enzyme cleavage site; wherein the primer pair is capable of detecting Coronavirus polynucleotides, if present, in the sample by recombinase polymerase amplification (RPA).
2. The kit of claim 1, further comprising a running buffer.
3. The kit of claim 1, further comprising a test strip.
4. The kit of claim 1, wherein the Coronavirus polynucleotide is a polynucleotide from SARS-CoV-2, CoV-229E, CoV-NL63, CoV-OC43, CoV-HKUl, SARS or MERS.
5. The kit of claim 1, wherein Coronavirus polynucleotide is a polynucleotide
from SARS-CoV-2.
6. The kit of claim 1, wherein the endonuclease enzyme is endonuclease IV
7. The kit of claim 6, wherein the primer pair comprises a first primer comprising the nucleotide sequence set forth in SEQ ID NO: 16.
8. The kit of claim 7, wherein the primer pair optionally comprises a second
primer comprising the nucleotide sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 17.
9, The kit of any one of claim 1, wherein the detectable label is biotin.
10. The kit of claim 9, wherein the primer pair comprises a first primer that a biotinylated forward primer set forth in SEQ ID NO: 1 and a second primer is a reverse primer labeled with 6-carboxyfluorescein (FAM) set forth in SEQ ID NO: 6.
11. The kit of claim 1, wherein the test strip comprises filter paper.
12. The kit of claim 11, wherein the test strip comprises chitosan.

As is clear from comparing these claims sets, the conflicting claims anticipate the instant claims for SEQ ID NO: 1 is modified with a detectable label.

Instant claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. Patent No. US 10,689,716, in view of Johns Hopkins (Comparison of National RT-PCR Primers, Probes, and Protocols for SARS-CoV-2 Diagnostics, avail at https://www.centerforhealthsecurity.org/resources/COVID-19/COVID-19-fact-sheets/200410-RT-PCR.pdf, 04/13/2020) as evidenced by WHO (In-House Assays, available at https://www.who.int/docs/default-source/coronaviruse/whoinhouseassays.pdf, 03/15/2020, in view of James et al., COVID-19 Infection Diagnosis: Potential Impact of Isothermal Amplification Technology to Reduce Community Transmission of SARS-CoV-2, Diagnostics (Basel), 2020 Jun 11;10(6):399. doi: 10.3390/diagnostics10060399 and PIEPENBURG (US 2016/0097090) and TwistDx, TwistAmp® DNA Amplification Kits Combined Instruction Manual, 12/31/2016 as evidenced by ThermoFisher, PBS - Phosphate-Buffered Saline (10X) pH 7.4, RNase-free, avail at https://www.thermofisher.com/order/catalog/product/AM9624, accessed 11/19/2021, in further view of Jauset-Rubio et al, (Ultrasensitive, rapid and inexpensive detection of DNA using paper based lateral flow assay, November 2016Scientific Reports 6(1):37732).
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply the familiar nfo RPA technique of James and PIEPNEBURG to the RPA technique of the conflicting claims as explicitly suggested by James to detect SARS-CoV-2 with a reasonable expectation of success.
Specifically, as to claims 1-16, the conflicting claims teach all but nfo RPA (SEQ ID NO: 1 is modified with an endonuclease enzyme cleavage site); tailed primers; and running buffer with magnesium acetate and NaCl.
	However, James explicitly suggests to use RPA with Nfo to detect SARS-CoV-2 using familiar TwistAmp Nfo kits.  James teaches 


    PNG
    media_image2.png
    769
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    920
    732
    media_image3.png
    Greyscale


(pg. 6 and Figs. 4-5).  In other words, James provides explicit and strong motivation to apply RPA using nfo primers along with lateral flow detection (with running buffer) to detect SARS-CoV-2 because “[t]he recombinase proteins and monitoring devices (including lateral flow strips) are commercially available from companies like TwistDx, Cambridge, UK,” “[h]ence, the developer only needs to design and screen primers and probe that targets pathogen of choice.”
	PIEPENBURG is further evidence that nfo-based primer design and running buffers for lateral flow detection in RPA were very well-known.  PEIPENBURG teaches 

    PNG
    media_image4.png
    625
    947
    media_image4.png
    Greyscale

Thus, applying the nfo primer design of the prior art to the N gene region of the prior art yields the nfo primer of SEQ ID NO: 16.
As to claims 15-16, PIEPENBURG and TwistDX also teach that RPA nfo running buffer is TBST (PEIPENBURG, paras. 0106, 0135; TwistDX, pg. 75).  TBST contains NaCl (ThermoFisher, pg. 2).  Furthermore, RPA nfo reactions contain magnesium 
As to taile primers, Jauset-Rubio demonstrates that tailed primer in RPA (Fig. 1) were a known option to “obviate[] the need for hapten labelling and consequent use of capture and reporter antibodies, whilst also avoiding the need for any post-amplification processing for the generation of single stranded DNA, thus presenting an assay that can facilely find application at the point of need” (Abstract).  Jauset-Rubio also teaches it is “[s]ensitive, specific, rapid, inexpensive and easy-to-use” (Abstract; see also Table 2).   In fact, Jauset-Rubio teaches tail sequence comprising the same sequences as instant SEQ ID NO: 6 (TTTTCCCAGTCAGA) with spacer C3 in Table 3.  SEQ ID NO: 6 is merely this tailed sequence appended to SEQ ID NO: 1.  Thus, a skilled artisan would have been motivated to apply familiar tailed sequences such as in instant SEQ ID NO: 6 (TTTTCCCAGTCAGA-SpacerC3-SEQ ID NO: 1) to RPA techniques of the prior art to increase reaction efficiency with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LFA and nfo RPA techniques to the SARS-CoV-2 N gene detection techniques of the conflicting claims as explicitly suggested by the prior art to detect SARS-CoV-2 with a reasonable expectation of success.
Response to Arguments
The Office maintains the obviousness rejections because only “objections or 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637